DETAILED ACTION
This action is responsive to communications filed on July 21, 2022. 
Claims 1-20 are pending in the case. 
Claims 1, 19, and 20 are independent claims.

ALLOWABLE SUBJECT MATTER
	Claims 1-20 are allowed.
	After a thorough search and examination of the prior art, the Examiner has found the claimed subject matter to be allowable. The following is an examiner’s statement for reasons for allowance:
	Regarding claims 1, 19, and 20, the claimed invention is directed to a method, medium, and system for automatically assigning semantic role labels to parts of documents. More specifically, the claimed invention includes accessing a document set that contains a plurality of documents, wherein the document set also identifies chunks within the individual documents of the document set. Further, the claimed invention includes automatically assigning sematic role labels to a plurality of the chunks, wherein the semantic role labels are descriptive of the semantic roles played by the chunks in a transaction described by the document, and automatically assigning semantic role labels to the chunks (a) comprises using machine learning and/or natural language processing methods to determine semantic roles for the chunks, and (b) is also based on patterns of occurrence of counterpart chunks in different documents across the document set, wherein the counterpart chunks are different chunks in different documents that play the same semantic role within their respective documents. Further, the claimed invention includes using the chunks and their semantic role labels in further processing of documents in the document set.
	Relevant prior art of record includes Straus, US Patent no. US 8,209,278 (“Straus”). Straus teaches to survey sets of legal documents and determine common patterns in such documents, particularly common textual patterns. Col. 3. Further, Straus teaches Core Provisions are identified by the System processing many sample documents, "recognizing" the words patterns that appear frequently in identical or substantially identical form, and then recording such patterns as Core Provisions. Col. 10. Further, each provision imported into the System to be compared to other provisions of similar checksums (i.e. the choice of provisions to be compared against one another would be based on initial estimates of similarity resulting from the checksum procedure. Col. 11. counting the number of discrepancies between any two provisions being compared. Id. 
	Straus, alone or in combination with other prior art of record, fails to teach or fairly suggest accessing a document set that contains a plurality of documents, wherein the document set also identifies chunks within the individual documents of the document set, automatically assigning sematic role labels to a plurality of the chunks, wherein the semantic role labels are descriptive of the semantic roles played by the chunks in a transaction described by the document, and automatically assigning semantic role labels to the chunks (a) comprises using machine learning and/or natural language processing methods to determine semantic roles for the chunks, and (b) is also based on patterns of occurrence of counterpart chunks in different documents across the document set, wherein the counterpart chunks are different chunks in different documents that play the same semantic role within their respective documents, using the chunks and their semantic role labels in further processing of documents in the document set.
	Accordingly, the recited subject matter of claims 1, 19, and 20 is allowable.

Regarding claims 2-18, these claims depend from claim(s) 1 and are thus allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following prior art is made of record and is considered pertinent to applicant’s disclosure:
	Soria, Claudia, et al. "Automatic extraction of semantics in law documents." Proceedings of the V Legislative XML workshop. European Press Academic Publishing, 2007;
	Palmer, Martha, Daniel Gildea, and Paul Kingsbury. "The proposition bank: An annotated corpus of semantic roles." Computational linguistics 31.1 (2005): 71-106;
	Lang, Joel, and Mirella Lapata. "Unsupervised induction of semantic roles." Human Language Technologies: The 2010 Annual Conference of the North American Chapter of the Association for Computational Linguistics. 2010.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176